A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 1/10/2022 is acknowledged.  
3.	Claims 4-9, 11, 13, 15-18, 24-27, 32, 35 and 38 have been cancelled.
4.	Claims 1-3, 10, 12, 14, 19-23, 28-31, 33, 34, 36, 37 and 39 are pending in this application.
5.	Claims 12, 14, 19-23, 28-31, 33, 34, 36, 37 and 39 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Applicant elected without traverse of Group 1 (claims 1-3 and 10) and elected a hydrophobically modified antimicrobial peptide VQWRIRVAVIRK (SEQ ID NO: 1), wherein the C-terminal of the peptide is amidated and the N-terminal is coupled to succinylated cholesterol as species of hydrophobically modified antimicrobial peptide in the reply filed on 2/7/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a hydrophobically modified antimicrobial peptide, comprising the amino acid sequence VQWRIRVAVIRK (SEQ ID NO: 1) and a cholesterol coupled to a nitrogen terminal of the amino acid sequence.  A search was conducted on the elected species; and prior art was found.  Claims 1-3 and 10 are examined on the merits in this office action.

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.  
8.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to both the drawings and the description of the drawings in the specification.  
9.	Rejection to claims 1-3 and 10 under 35 U.S.C. 112(b) is hereby withdrawn in view of Applicant's amendment to both the sequence listing and the claim.  
10.	Rejection to claims 1-3 and 10 under 35 U.S.C. 103 as being unpatentable over Wu et al (Antimicrobial Agents and Chemotherapy, 2014, 58, pages 5342-5349, cited and enclosed in the previous office action) in view of Li et al (Recent Patents on Food, Nutrition & Agriculture, 2013, 5, pages 52-56, cited and enclosed in the previous office action) and Peers et al (US 5837218 A, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant's amendment to the claim.  

Maintained/Revised Objections
11.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A hydrophobically modified antimicrobial peptide comprising the amino acid sequence VQWRIRVAVIRK (SEQ ID NO: 1) with a cholesterol coupled to the N-terminus of the amino acid sequence ".  
12.	(Revised due to Applicant's amendment to the claim) Claim 2 remains objected to for the following minor informality: Applicant is suggested to amend claim 2 as "…wherein the peptide is amidated at the C-terminus".
13.	(Revised due to Applicant's amendment to the claim) Claim 10 remains objected to for the following minor informality: Applicant is suggested to amend claim 10 as "…and wherein R is…".

Response to Applicant's Arguments
14.	Applicant fails to address all the minor issues, the amendments introduce new minor issues, and additional minor issues is noticed in these claims.  Therefore, claims 1, 2 and 10 remain objected.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	(Revised due to Applicant's amendment to the claim) Claims 1-3 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Antimicrobial Agents and Chemotherapy, 2014, 58, pages 5342-5349, cited and enclosed in the previous office actions) in view of Yang et al (US 2011/0223202 A1, cited and enclosed in the previous office actions), Franklin et al (US 2011/0098278 A1, cited and enclosed in the previous office actions) and Peers et al (US 5837218 A, cited and enclosed in the previous office actions).
The instant claims 1-3 and 10 are drawn to a hydrophobically modified antimicrobial peptide, comprising the amino acid sequence VQWRIRVAVIRK (SEQ ID NO: 1) and a cholesterol coupled to a nitrogen terminal of the amino acid sequence.  
Wu et al, throughout the literature, teach cationic peptide DP7 consisting of the amino acid sequence VQWRIRVAVIRK (identical to the amino acids sequence of instant SEQ ID NO: 1) as a potent antimicrobial peptide (AMP), for example, Abstract; page 5345, Table 1; and page 5348, Figure 6.  
The difference between the reference and instant claims 1-3 and 10 is that the reference does not teach modifying DP7 with a cholesterol recited in instant claims 1, 3 and 10; the limitation of instant claim 2; and a hydrophobically modified antimicrobial peptide VQWRIRVAVIRK (SEQ ID NO: 1), wherein the C-terminal of the peptide is amidated and the N-terminal is coupled to succinylated cholesterol as the elected species of hydrophobically modified antimicrobial peptide. 
However, Yang et al, throughout the patent, teach an amphiphilic antimicrobial substance comprising a hydrophobic portion coupled to the N-terminus of a cationic oligopeptide portion; wherein the hydrophobic portion can be any suitable hydrophobic group such that the amphiphilic antimicrobial substance is capable of forming micelles in an aqueous matrix, such as a cholesteryl group; and wherein the amphiphilic antimicrobial substance forms nanoparticles and/or micelles that can be used for delivery of the one or more therapeutic agents, for example, Abstract; page 1, paragraphs [0004], [0013], [0017] and [0018]; page 2, paragraph [0034]; and page 4, paragraph [0060].  One of the amphiphilic antimicrobial substances in Yang et al is CG3R6TAT, which comprises cholesterol as the hydrophobic portion attached to the N-terminus of the cationic oligopeptide R6 through a G3 spacer, and further comprises TAT as a protein transduction domain, for example, Figure 1.  Yang et al further teach the cholesterol is coupled to the N-terminus of the cationic oligopeptide by means of an amide linkage, or a carbamate (urethane) linkage, or some other suitable linkage, for example, page 4, paragraph [0060]; and page 5, paragraph [0068].
Furthermore, Franklin et al teach that similar to carbamate (urethane) linkage taught in Yang et al, functional group having an -OH group can be connected to a peptide via succinic acid (forming a simple ester linkage), for example, page 23, paragraph [0199].
In addition, Peers et al teach C-terminal amidation as common practice for preparing peptide having greater stability, in particularly for in vivo use, for example, column 3, lines 15-40.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wu et al, Yang et al, Franklin et al and Peers et al to develop a hydrophobically modified antimicrobial peptide consisting of the amino acid sequence VQWRIRVAVIRK-NH2 with cholesterol attached to the N-terminus of the peptide via succinic acid (forming a simple ester linkage).  It reads on a hydrophobically modified antimicrobial peptide VQWRIRVAVIRK (SEQ ID NO: 1), wherein the C-terminal of the peptide is amidated and the N-terminal is coupled to succinylated cholesterol as the elected species of hydrophobically modified antimicrobial peptide.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Wu et al, Yang et al, Franklin et al and Peers et al to develop a hydrophobically modified antimicrobial peptide consisting of the amino acid sequence VQWRIRVAVIRK-NH2 with cholesterol attached to the N-terminus of the peptide via succinic acid (forming a simple ester linkage), because Yang et al, throughout the patent, teach an amphiphilic antimicrobial substance comprising a hydrophobic portion coupled to the N-terminus of a cationic oligopeptide portion, wherein the hydrophobic portion can be any suitable hydrophobic group such that the amphiphilic antimicrobial substance is capable of forming micelles in an aqueous matrix, such as a cholesteryl group, and wherein the amphiphilic antimicrobial substance forms nanoparticles and/or micelles that can be used for delivery of the one or more therapeutic agents.  Yang et al further teach the cholesterol is coupled to the N-terminus of the cationic oligopeptide by means of an amide linkage, or a carbamate (urethane) linkage, or some other suitable linkage.  Franklin et al teach that similar to carbamate (urethane) linkage taught in Yang et al, functional group having an -OH group can be connected to a peptide via succinic acid (forming a simple ester linkage).  Peers et al teach C-terminal amidation as common practice for preparing peptide having greater stability, in particularly for in vivo use.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wu et al, Yang et al, Franklin et al and Peers et al to develop a hydrophobically modified antimicrobial peptide consisting of the amino acid sequence VQWRIRVAVIRK-NH2 with cholesterol attached to the N-terminus of the peptide via succinic acid (forming a simple ester linkage).

Response to Applicant's Arguments
18.	Applicant maintains the same arguments about surprising and unexpected properties of instant claimed hydrophobically modified antimicrobial peptide as presented in both the specification and the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021 with further clarification and/or arguments in view of the Examiner's comments set forth in the previous office action.
19.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, as stated in the previous office action, with regards to the surprising and unexpected properties/functionalities of forming nanoparticles and being a drug delivery vehicle, the Examiner understands that each cationic peptide is different.  However, in the instant case, the Examiner would like to point out that as stated in Section 17 above, such properties/functionalities of amphiphilic antimicrobial substance comprising a cholesterol as a hydrophobic portion coupled to the N-terminus of a cationic oligopeptide are explicilty taught in Yang et al.  And as stated in Section 17 above, Wu et al teach DP7 consisting of the amino acid sequence VQWRIRVA VIRK (identical to the amino acids sequence of instant SEQ ID NO: 1) as a potent AMP is a cationic peptide.  Therefore, in view of the combined teachings of Wu et al and Yang et al, one of ordinary skilled in the art would reasonably expect and understand that the instant claimed hydrophobically modified antimicrobial peptide would exhibit the properties/functionalities of forming nanoparticles and being a drug delivery vehicle.  And in the instant case, Applicant fails to present any evidence and/or reasoning that due to certain properties of the cationic peptide DP7, modifying such peptide as suggested in Yang et al would not results in the properties/functionalities of forming nanoparticles and being a drug delivery vehicle.
With regards to the data presented in the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021 and the additional clarifications and/or arguments in view of the Examiner's comments set forth in the previous office action, these have been addressed as followings:
(1)   Commensurate in Scope:
In the instant case, the Examiner would like to point out that the peptide recited in instant claims 1-3 is one comprising the amino acid sequence of instant SEQ ID NO: 1, which broadly includes peptides of various lengths and amino acid sequences as long as the amino acid sequence of instant SEQ ID NO: 1 is part of the peptide.  And in the instant case, considering the broadness of instant claimed hydrophobically modified antimicrobial peptide, one of ordinary skilled in the art would not reasonably extrapolate the data observed with DP7-C peptide (a hydrophobically modified antimicrobial peptide consisting of the amino acid sequence of instant SEQ ID NO: 1) in the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021 to all the hydrophobically modified antimicrobial peptide recited in instant claims.  And the MPEP states “Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."…” (see MPEP § 716.02(d)).  In the instant case, the alleged unexpected results are not commensurate in scope with the claims.  
(2)   Comparison with Closest Prior Art:
	After further careful reconsideration, the Examiner agrees that the peptide DP3 in the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021, which is also disclosed in the cited Wu et al reference, is the peptide that should be considered as the closest prior art.  Therefore, in the instant case, for the alleged surprising and unexpected properties of instant claimed hydrophobically modified antimicrobial peptide, the comparison should be made between instant claimed hydrophobically modified antimicrobial peptide and DP3 modified with a cholesterol at its N-terminus (DP3-C).  According to the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021, both DP3-C and DP7-C form stable nanoparticles.  Therefore, it is unclear to the Examiner how such data supports the alleged surprising and unexpected properties of instant claimed hydrophobically modified antimicrobial peptide.  Further clarification is required.
(3)   Experimental Conditions:
As stated in the previous office action, the Examiner would like to point out that the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021 fails to provide sufficient information about the experimental conditions.  Therefore, based on the information disclosed in the Declaration of Li Yang under 37 CFR 1.132 filed on 6/17/2021, it is impossible for the Examiner to make a proper determination regarding whether the presented data is unexpected or not.  As an example, with regards to data presented in Figure 2 in the Declaration, one possible explanation for the other tested hydrophobically modified peptides not forming stable nanoparticles is that these peptides are not in the ideal conditions for forming nanoparticles or micelles, such as the concentration of these peptides is below the critical micelle concentration (CMC).  
With regards to Applicant's additional arguments that the concentrations of the peptides used in the experimentation are above their CMC, the Examiner would like to point out that it is well known in the art that there are many factors affecting the self-assembling of antimicrobial peptides to form stable nanoparticles or micelles, including pH, ion strength and so on, as disclosed in Tian et al (J. Pept. Sci., 2015, 21, pages 530-539, see for example, pages 534-535, Section "Responsive Activity"; and pages 536-537, Section "Conjugation of Hydrophobic Moieties") and many others.  Therefore, in the instant case, considering the state of art regarding the self-assembling of antimicrobial peptides to form stable nanoparticles or micelles, one of ordinary skilled in the art would understand and reasonably expect that the concentration of the peptide is not the only factor to be considered; and the consistent test conditions would most likely not be the optimal conditions for some of the tested peptides.  
(4)   Clarity of Fig. 4:
The Examiner appreciates Applicant's efforts to provide a clear image of Figure 4.  However, as stated above, in the instant case, for the alleged surprising and unexpected properties of instant claimed hydrophobically modified antimicrobial peptide, the comparison should be made between instant claimed hydrophobically modified antimicrobial peptide and DP3 modified with a cholesterol at its N-terminus (DP3-C).  However, DP3-C is not tested in the data presented in Figure 4. 
(5)-(6) Wu et al. Teaches Low Toxicity of DP7 and Immunomodulation: 
First, the Examiner understands that Wu et al disclose DP7, not DP7-C.  However, as stated in the previous office, with regards to the low toxicity observed with DP7-C, the Examiner would like to point out that in the instant case, Wu et al explicitly teach DP7 exhibits lower cytotoxicity (see page 5345, Section "Peptide cytotoxicity against human cells").  And there is no evidence that attaching a cholesterol to the N-terminus of a peptide would increase the cytotoxicity of the peptide.  Therefore, one of ordinary skilled in the art would reasonably expect DP7-C exhibits lower cytotoxicity.  In the instant case, other than arguments, Applicant fails to provide any evidence and/or data to indicate attaching a cholesterol to the N-terminus of a peptide would increase the cytotoxicity of the peptide.
Second, as stated above, in the instant case, for the alleged surprising and unexpected properties of instant claimed hydrophobically modified antimicrobial peptide, the comparison should be made between instant claimed hydrophobically modified antimicrobial peptide and DP3 modified with a cholesterol at its N-terminus (DP3-C).  And DP3 and/or DP3-C is not tested in Example 4 and Figure 5 of instant application.
Third, the Examiner would like to point out that it is well known in the art self-assembled antimicrobial peptides exhibit improved selectivity between normal cell and bacterial cells, as disclosed in Tian et al (J. Pept. Sci., 2015, 21, pages 530-539, see for example, pages 533-534, Section "Cell Selectivity") and many others.  Therefore, in the instant case, considering the state of art regarding self-assembled antimicrobial peptides and cell selectivity, one of ordinary skilled in the art would understand and reasonably expect that DP7-C would cause less hemolysis, in comparison to DP7.  
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Tian et al reference is cited only for the purpose of rebutting Applicant's arguments, therefore, it is not cited as a prior art reference.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658